Exhibit 10.15

CHANGE IN CONTROL SEVERANCE AGREEMENT

This CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”) is made as of the
2nd day of January, 2008, between Under Armour, Inc., a corporation organized
under the laws of the State of Maryland (together with its affiliates, the
“Company”), and Peter Mahrer (the “Executive”).

WITNESSETH THAT:

WHEREAS, should Under Armour, Inc. or shareholders of Under Armour, Inc. receive
any proposal from a third person regarding a possible Change in Control, the
Board of Directors of Under Armour, Inc. (the “Board”) believes it is important
that the Company should be able to rely upon the Executive to continue in his
position until after such Change in Control and that Under Armour, Inc. be able
to receive and rely upon the Executive’s advice, if requested, as to the best
interest of Under Armour, Inc. and its shareholders in connection with any such
Change in Control, without concern that the Executive might be distracted or his
advice affected by the personal uncertainties and risks created by such a Change
in Control.

NOW THEREFORE, in order to provide an incentive to the Executive for the
continued dedication of Executive and the availability of his advice and counsel
notwithstanding the possibility of a Change in Control, and to encourage
Executive to remain in the employ of the Company, and for other good and
valuable consideration, the Company and Executive hereby agree as follows:

1. Definitions.

(i) “Accrued Obligations” shall mean the sum of the following: (a) the full base
salary earned by the Executive through the Termination Date and unpaid as of the
Termination Date, calculated at the highest rate of base salary in effect at any
time during the twelve (12) months immediately preceding the Termination Date;
(b) the amount of any base

 

PRIVATE AND CONFIDENTIAL

 

1



--------------------------------------------------------------------------------

salary attributable to vacation earned by the Executive but not taken before the
Termination Date; (c) any Bonus accrued to the Executive with respect to the
calendar year preceding the termination of employment and unpaid as of the
Termination Date; (d) a pro-rata Bonus for the year in which the Change in
Control occurs, equal to the Bonus times a fraction, the numerator of which is
the number of days during the calendar year preceding the Termination Date and
the denominator of which is 365; and (e) all other amounts earned by the
Executive and unpaid as of the Termination Date.

(ii) “Bonus” shall mean the greater of: (a) the annual average of the
Executive’s bonus paid to the Executive with respect to the two (2) calendar
years prior to Executive’s termination of employment with the Company or (b) the
Executive’s target bonus for the year of such termination of employment.

(iii) “Cause” shall mean the occurrence of any of the following: (a) the
Executive’s material misconduct or neglect in the performance of his duties;
(b) the Executive’s commission of any felony; offense punishable by imprisonment
in a state or federal penitentiary; any offense, civil or criminal, involving
material dishonesty, fraud, moral turpitude or immoral conduct; or any crime of
sufficient import to potentially discredit or adversely affect the Company’s
ability to conduct its business in the normal course; (c) the Executive’s use of
illegal drugs or abusive use of prescription drugs; (d) the Executive’s material
breach of the Company’s written Code of Conduct, as in effect from time to time;
(e) the Executive’s commission of any act that results in severe harm to the
Company excluding any act taken by the Executive in good faith that he
reasonably believed was in the best interests of the Company; or (f) the
Executive’s material breach of this Agreement, including, but not limited to, a
material breach of the Employee Confidentiality, Non-Competition, Side
Activities, Intellectual Property and Non-Solicitation Agreement attached hereto
as Attachment A.

(iv) “Change in Control” shall mean the occurrence of any of the following:

 

  a. Any ‘person’ (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the ‘beneficial owner’ (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
Under Armour, Inc. representing fifty percent (50%) or more of the total voting
power represented by Under Armour Inc.’s then-outstanding voting securities,
provided,

 

PRIVATE AND CONFIDENTIAL

 

2



--------------------------------------------------------------------------------

 

however that a Change in Control shall not be deemed to occur if an employee
benefit plan (or a trust forming a part thereof) maintained by Under Armour,
Inc., and/or Kevin Plank and/or his immediate family members, directly or
indirectly, become the beneficial owner, of more than fifty percent (50%) of the
then-outstanding voting securities of Under Armour, Inc. after such acquisition;

 

  b. A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. ‘Incumbent Directors’ shall mean directors who either
(A) are directors of Under Armour, Inc. as of the date hereof, or (B) are
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of the Incumbent Directors at the time of such election or
nomination (but shall not include an individual whose election or nomination is
in connection with an actual or threatened proxy contest relating to the
election of directors to Under Armour, Inc.);

 

  c. The consummation of a merger or consolidation of Under Armour, Inc. with
any other corporation, other than a merger or consolidation which would result
in (a) the voting securities of Under Armour, Inc. outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or being
converted into voting securities of the surviving entity) at least fifty percent
(50%) of the total voting power represented by the voting securities of Under
Armour, Inc. or such surviving entity outstanding immediately after such merger
or consolidation in substantially the same proportion as prior to such merger or
consolidation; or (b) the directors of Under Armour, Inc. immediately prior
thereto continuing to represent at least fifty percent (50%) of the directors of
Under Armour, Inc. or such surviving entity immediately after such merger or
consolidation; or

 

  d. The consummation of the sale or disposition by Under Armour, Inc. of all or
substantially all of Under Armour Inc.’s assets.

 

PRIVATE AND CONFIDENTIAL

 

3



--------------------------------------------------------------------------------

(v) “Contract Period” shall mean the period staring on the date hereof and
ending on the second anniversary of the date hereof. The Company, in its sole
discretion, shall have the right to extend the Contract Period.

(vi) “Disability” shall mean a physical or mental incapacity of the Executive
which entitles the Executive to benefits at least as favorable as the benefits
provided under the long term disability plan applicable to and maintained by the
Company as in effect immediately prior to the Change in Control.

(vii) “Good Reason” shall mean the occurrence of any of the following events:
(a) a diminishment in the scope of the Executive’s duties or responsibilities
with the Company; (b) a reduction in the Executive’s current base salary, bonus
opportunity or a material reduction in the aggregate benefits or perquisites;
(c) a requirement that the Executive relocate more than fifty (50) miles from
his primary place of business as of the date of a Change in Control, or a
significant increase in required travel as part of the Executive’s duties and
responsibilities with the Company; (d) a failure by any successor to the Company
to assume this Agreement pursuant to Section 5(a) hereof; or (e) a material
breach by the Company of any of the terms of this Agreement.

(vii) “Protection Period” shall mean the twelve (12) month period following a
Change in Control.

(viii) “Termination Date” shall mean the effective date as provided hereunder of
the termination of Executive’s Employment.

(ix) “Without Cause” shall mean the termination of the Executive’s employment by
the Company other than for Cause or death.

2. Application of this Agreement. This Agreement shall apply if and only if:
(a) the Executive’s employment terminates during the Protection Period and
(b) the Change in Control occurs during the Contract Period. This Agreement
shall not apply to any termination of the Executive’s employment other than what
is described in the preceding sentence. Notwithstanding the foregoing, if three
(3) months prior to the date on which a Change in Control occurs, the
Executive’s employment with the Company is terminated by the Company other than
by reason of the Executive’s death, Disability or circumstances that would
constitute Cause or the

 

PRIVATE AND CONFIDENTIAL

 

4



--------------------------------------------------------------------------------

terms and conditions of the Executive’s employment are adversely changed in a
manner which would constitute grounds for a termination of employment by the
Executive for Good Reason, and it is reasonably demonstrated that such
termination of employment or adverse change (i) was at the request of a third
party who has taken steps reasonably calculated to effect the Change in Control,
or (ii) otherwise arose in connection with or in anticipation of the Change in
Control, then for all purposes of this Agreement such termination of employment
shall be deemed to have occurred during the Protection Period and shall be
considered either termination of the Executive’s employment Without Cause by the
Company or termination of the Executive’s employment by the Executive for Good
Reason, as the case may be.

3. Termination of Employment of Executive. The Executive’s employment may be
terminated by following the procedures specified in this Section 3.

(i) Cause. The Executive may not be terminated for Cause unless and until a
notice of intent to terminate the Executive’s employment for Cause, specifying
the particulars of the conduct of the Executive forming the basis for such
termination, is given to the Executive by the Company and, subsequently, a
majority of the Board finds, after reasonable notice to the Executive (but in no
event less than fifteen (15) days prior notice) and an opportunity for the
Executive and his counsel to be heard by the Board, that termination of the
Executive’s employment for Cause is justified. Termination of the Executive’s
employment for Cause shall become effective after such finding has been made by
the Board and five (5) business days after the Board gives to the Executive
notice thereof, specifying in detail the particulars of the conduct of the
Executive found by the Board to justify termination for Cause. It shall not
constitute Good Reason to the Executive to the extent the Executive is relieved
of any duties and responsibilities during the period the Board is considering
whether such termination for Cause is justified.

(ii) Termination Without Cause. At all times, the Company shall have the right
by notice to the Executive of the Company’s intention to terminate Executive’s
employment Without Cause. Termination of Executive’s employment by the Company
Without Cause shall become effective immediately upon the receipt by the
Executive of such notice.

(iii) Voluntary Termination by the Executive. The Executive may terminate his
employment with the Company by giving a notice of voluntary termination to the
Company, and if such termination is for Good Reason, such notice shall set forth
in reasonable detail the acts and circumstances claimed by the Executive to
constitute Good Reason. Termination of the

 

PRIVATE AND CONFIDENTIAL

 

5



--------------------------------------------------------------------------------

Executive’s employment by the Executive without Good Reason shall be effective
five (5) business days after the Executive gives notice thereof to the Company.
The Company shall have twenty (20) days after receipt of such notice from the
Executive of claimed Good Reason to cure any Good Reason. If the Company is
unable to cure the Good Reason during such cure period, termination of the
Executive’s employment by the Executive for Good Reason shall be effective five
(5) business days after the expiration of such cure period.

(iv) Death. Termination of the Executive’s employment for death shall be
effective on the date of the Executive’s death.

Pursuant to the disability law of The Netherlands and the Executive’s employment
agreement with the Under Armour Europe, B.V., upon the Executive’s Disability,
the Company shall continue to employ the Executive for two years at his then
current salary.

4. Benefits Upon Termination of Employment.

(i) Termination Without Cause or by the Executive for Good Reason. Upon the
termination of the employment of Executive Without Cause by the Company or by
the Executive for Good Reason, the Company shall pay or provide to the
Executive:

 

  (a) a lump sum payment equal to the sum of the following:

 

  1. the Accrued Obligations; and

 

  2. an amount equal to the sum of the annual base salary inclusive holiday
allowance of the Executive at the highest rate in effect during the Protection
Period and the Bonus.

The payment described in this Section 4(i)(a) shall be made by the Company not
later than the earlier of the date required by applicable law or five (5) days
following the Termination Date. Executive shall not be required to mitigate the
amount of the payment provided for in this Section 4(i)(a) by seeking other
employment or otherwise. The amount of the payment provided for in this
Section 4(i)(a) shall not be reduced by any compensation or other amounts paid
to or

 

PRIVATE AND CONFIDENTIAL

 

6



--------------------------------------------------------------------------------

earned by Executive as the result of employment with another employer after the
date on which his employment with the Company terminates or otherwise.

(b) the continuance of the Executive’s life, medical, dental, prescription drug
and long and short-term disability plans, programs or arrangements, whether
group or individual, of the Company in which the Executive was entitled to
participate at any time during the twelve (12) month period prior to the
Termination Date until the earliest to occur of (1) one (1) year after the
Termination Date; (2) the Executive’s death (provided that compensation and
benefits payable to his beneficiaries shall not terminate upon his death); or
(3) with respect to any particular plan, program or arrangement, the date the
Executive is afforded a comparable benefit at a comparable cost to the Executive
by a subsequent employer. In the event that the Executive’s participation in any
such plan, program or arrangement of the Company is prohibited, the Company
shall arrange to provide the Executive with compensation and benefits
substantially similar to those which the Executive is entitled to receive under
such plan, program or arrangement for such period.

(ii) Death. Upon a termination of the Executive’s employment on account of the
Executive’s death, the Company shall pay to his estate or beneficiary, the
Accrued Obligations within five (5) days of the Termination Date and the Company
shall provide to his estate or beneficiary such benefits that the Company
provides in the event of an employee’s death.

(iii) Cause, Voluntary Termination by the Executive. Upon the termination of the
Executive’s employment by the Company for Cause or by the Executive without Good
Reason, the Company shall pay to the Executive the Accrued Obligations within
five (5) days of the Termination Date.

 

PRIVATE AND CONFIDENTIAL

 

7



--------------------------------------------------------------------------------

(iv) Effect of Stock Options and Other Equity Awards. The terms and conditions
of the Executive’s award agreements or employment agreement (as applicable to
such Executive) shall govern the effect of termination of the Executive’s
employment on equity awards granted by the Company and held by the Executive as
of the Termination Date.

(v) Conditions to Receiving Benefits. The benefits described in Sections
4(i)(a)(2) and 4(i)(b) shall be subject to the Executive’s execution of the
Employee Confidentiality, Non-Competition, Side Activities, Intellectual
Property and Non-Solicitation Agreement attached hereto as Attachment A and the
benefits described in Sections 4(i)(a)(2) and 4(i)(b) will not be paid to the
Executive unless and until the Executive executes the release attached hereto as
Attachment B, and such release becomes effective and irrevocable.

(vi) No Further Payments due to Executive. Except as provided in this Section 4,
the Company shall have no obligation to make any other payment, in the nature of
severance or termination pay unless required by applicable law(s).

(vii) Exception to Benefit Entitlements. The Executive shall not receive the
payments and benefits under this Agreement if the Executive has executed an
individually negotiated employment contract, agreement or offer letter with the
Company relating to severance benefits that is in effect on the Termination
Date, unless the Executive waives any such severance benefits under such
contract, agreement or letter.

(viii) Retirement Payments. No amounts paid pursuant to this Agreement will
constitute compensation for any purpose under any retirement plan or other
employee benefit plan, program, arrangement or agreement of the Company or any
of its affiliates, unless such plan, program, arrangement or agreement
specifically so provides.

5. Successors; Binding Agreement.

(a) This Agreement shall be binding upon any successor (whether direct or
indirect, by purchase, merger, consolidation, liquidation or otherwise) to all
or substantially all of the business and/or assets of Under Armour,
Inc. Additionally, Under Armour, Inc. shall require any such successor expressly
to agree to assume and to assume of the obligations of the Company

 

PRIVATE AND CONFIDENTIAL

 

8



--------------------------------------------------------------------------------

under this Agreement upon or prior to such succession taking place. A copy of
such assumption and agreement shall be delivered to the Executive promptly after
its execution by the successor.

(b) This Agreement is personal to the Executive and the Executive may not assign
or transfer any part of his rights or duties hereunder, or any payments due to
the Executive hereunder, to any other person, except that this Agreement shall
inure to the benefit of and be enforceable by Executive’s personal or legal
representatives, executors, administrators, heirs, distributees, devisees,
legatees or beneficiaries. No payment pursuant to any will or the laws of
descent and distribution shall be made hereunder unless the Company shall have
been furnished with a copy of such will and/or such other evidence as the Board
may deem necessary to establish the validity of the payment.

6. Modification; Waiver. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in a
writing signed by Executive and by an officer of the Company thereunto expressly
authorized by the Board. Waiver by any party of any breach of or failure to
comply with any provision of this Agreement by the other party shall not be
construed as, or constitute, a continuing waiver of such provision, or a waiver
of any other breach of, or failure to comply with, any other provision of this
Agreement.

7. Disputes. Any disagreement, dispute, controversy or claim arising out of or
relating to this Agreement and the interpretation or validity thereof shall be
exclusively adjudicated by the competent court in The Netherlands.

8. Notice. All notices, requests, demands and other communications required or
permitted to be given by either party to the other party to this Agreement
(including, without limitation, any notice of termination of employment and any
notice of an intention to arbitrate) shall be in writing and shall be deemed to
have been duly given when delivered personally or received by certified or
registered mail, return receipt requested, postage prepaid, at the address of
the other party, as follows:

 

PRIVATE AND CONFIDENTIAL

 

9



--------------------------------------------------------------------------------

If to the Company, to:    If to the Executive, to: Under Armour, Inc.   

 

Attn: Vice President,   

 

Human Resources   

 

1020 Hull Street    Baltimore, Maryland 21230    With a copy to:    With a copy
to: Under Armour, Inc.   

 

Attn: Legal Department   

 

1020 Hull Street   

 

Baltimore, Maryland 21230   

Either party hereto may change its address for purposes of this Section 8 by
giving fifteen (15) days’ prior notice to the other party hereto.

9. Severability. If any term or provision of this Agreement or the application
thereof to any person or circumstance shall to any extent be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.

10. Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
this Agreement.

11. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original.

12. Governing Law. This Agreement shall in all respects be governed by, and
construed and enforced in accordance with, the laws of The Netherlands without
reference to its principles of conflicts of law.

13. Certain Withholdings. The Company shall withhold from any amounts payable to
Executive hereunder all applicable taxes and withholdings that the Company
determines are required to be withheld pursuant to the applicable law or
regulation.

 

PRIVATE AND CONFIDENTIAL

 

10



--------------------------------------------------------------------------------

14. Entire Agreement. This Agreement supersedes any and all other oral or
written agreements heretofore made relating to amounts payable pursuant to a
change in control and constitutes the entire agreement relating to such change
in control. Any existing employment agreement is hereby superseded only with
regard to amounts payable pursuant to a change in control.

This Agreement together with the Employee Confidentiality, Non-Competition, Side
Activities, Intellectual Property and Non-Solicitation Agreement (Attachment A)
and the Release Agreement (Attachment B) form an integral part of the Employment
Agreement between the Executive and Under Armour Europe B.V.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

UNDER ARMOUR, INC.

/s/ Melissa A. Wallace

   

/s/ Peter Mahrer

By: Melissa A. Wallace     By: Peter Mahrer

 

   

 

Title: Vice President of Human Resources     Title: President and Managing
Director of Under Armour Europe, B.V.

 

PRIVATE AND CONFIDENTIAL

 

11



--------------------------------------------------------------------------------

ATTACHMENT A

EMPLOYEE CONFIDENTIALITY, NON-COMPETITION, SIDE ACTIVITIES,

INTELLECTUAL PROPERTY AND

NON-SOLICITATION AGREEMENT

This Confidentiality, Non-Competition, and Non-Solicitation Agreement
(“Agreement”) is entered into this      day of                     ,         ,
by and between Under Armour, Inc. (together with its affiliates, the “Company”)
and                      (the “Employee”).

EXPLANATORY NOTE

The Employee recognizes that the Employee has had and will continue to have
access to confidential proprietary information during the course of his or her
employment and that the Employee’s subsequent employment by a competitor would
inevitably result in the disclosure of that information and, thereby, create
unfair competition and would likely to cause substantial loss and harm to the
Company. The Employee further acknowledges that employment with the Company is
based on the Employee’s agreement to abide by the covenants contained herein.

NOW THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, the parties agree as follows:

1. Confidentiality. Employee acknowledges Employee’s fiduciary duty and duty of
loyalty to the Company. Further, Employee acknowledges that the Company, in
reliance of this Agreement, will provide Employee access to trade secrets,
customers, proprietary data and other confidential information. Employee agrees
to retain said information as confidential and not to use said information for
self or disclose same to any third party, except when required to do so to
properly perform duties to the Company. Further, as a condition of employment,
during the time Employee is employed by the Company and continuing after any
termination of the Employee’s employment with the Company, Employee agrees to
protect and hold in a fiduciary capacity for the benefit of the Company all
Confidential Information, as defined below, unless the Employee is required to
disclose Confidential Information pursuant to the terms of a valid and effective
order issued by a court of competent jurisdiction or a governmental
authority. The Employee shall use Confidential Information solely for the
purpose of carrying out those duties assigned Employee as an employee of the
Company and not for any other purpose. The disclosure of Confidential
Information to the Employee shall not be construed as granting to the Employee
any

 

PRIVATE AND CONFIDENTIAL

 

12



--------------------------------------------------------------------------------

license under any copyright, trade secret, or any right of ownership or right to
use the Confidential Information whatsoever. In the event that Employee is
compelled, pursuant to a subpoena or order of a court or other body having
jurisdiction over such matter, to produce any Confidential Information or other
information relevant to the Company, Employee agrees to promptly provide the
Company with written notice of such subpoena or order so that the Company may
timely move to quash if appropriate.

(a) For the purposes of this Agreement, “Confidential Information” shall mean
all information related to the Company’s business that is not generally known to
the public. Confidential Information shall include, but shall not be limited to:
any financial (whether historical, projections or forecasts), pricing, cost,
business, planning, operations, services, potential services, products,
potential products, technical information, intellectual property, trade secrets
and/or know-how, formulas, production, purchasing, marketing, sales, personnel,
customer, supplier, or other information of the Company; any papers, data,
records, processes, methods, techniques, systems, models, samples, devices,
equipment, compilations, invoices, customer lists, or documents of the Company;
any confidential information or trade secrets of any third party provided to the
Company in confidence or subject to other use or disclosure restrictions or
limitations; this Agreement and its terms; and any other information, written,
oral or electronic, whether existing now or at some time in the future, whether
pertaining to current or future developments or prospects, and whether accessed
prior to the Employee’s tenure with the Company or to be accessed during
Employee’s future employment or association with the Company, which pertains to
the Company’s affairs or interests or with whom or how the Company does
business. The Company acknowledges and agrees that Confidential Information
shall not include information which is or becomes publicly available other than
as a result of a disclosure by the Employee.

(b) The Employee shall promptly notify the Company if he has reason to believe
that the unauthorized use, possession, or disclosure of any Confidential
Information has occurred or may occur.

(c) All physical items containing Confidential Information, including, but not
limited to, the business plan, know-how, collection methods and procedures,
advertising techniques, marketing plans and methods, sales techniques,
documentation, contracts, reports, letters, notes, any computer media, customer
lists and all other information and materials of the Company’s business and
operations, shall remain the exclusive and confidential property of the

 

PRIVATE AND CONFIDENTIAL

 

13



--------------------------------------------------------------------------------

Company and shall be returned, along with any copies or notes that the Employee
made thereof or therefrom, to the Company when the Employee ceases employment
with the Company. The Employee further agrees to return copies of any
Confidential Information contained on Employee’s home computer, portable
computer or other similar device. Employee also agrees to allow the Company,
upon reasonable belief and with appropriate notice, access to any home computer,
portable computer or other similar device maintained by Employee, including but
not limited to, for the purpose of determining whether said Confidential
Information has been misappropriated. The Employee further agrees to promptly
return all other property belonging to the Company upon the termination of
Employee’s employment.

2. Side activities. The Employee shall not perform any paid or unpaid activities
without prior permission (in writing) of the Company. Nor shall the Employee
accept any money or remuneration from third parties in connection with his work
for the Company and/or its affiliated companies.

3. Intellectual property. The Employee shall disclose promptly and fully to the
Company in writing, and hereby assigns, and binds his heirs, executors, and
administrators to assign, to the Company any and all inventions, discoveries,
ideas, concepts, improvements, copyrightable works, and other developments
conceived, made, discovered or developed by him, solely or jointly with others,
during the employment with the Company, whether during or outside of usual
working hours, that relate in any manner to the past, present or anticipated
business of the Company. All work products created by the Employee representing
the Company, solely or jointly with others, shall be owned entirely by the
Company. Any and all such developments shall be the sole and exclusive property
of the Company, whether patentable, copyrightable, or neither, and the Employee
shall assist and fully cooperate in every way, at the Company’s expense, in
securing, maintaining, and enforcing, for the benefit of the Company or its
designee, patents, copyrights or other types of proprietary or intellectual
property protection for such developments in any and all countries.

4. Non-Competition. Except as otherwise provided in this Agreement, without the
prior written consent of the Company, the Employee hereby covenants and agrees
that at no time during the Employee’s employment with the Company and for a
period of one (1) year immediately following termination of Employee’s
employment with the Company, whether voluntary or involuntary, shall the
Employee:

 

PRIVATE AND CONFIDENTIAL

 

14



--------------------------------------------------------------------------------

(a) directly or indirectly work for or engage in any capacity in any activities
or provide strategic advice to Competitor Businesses. Competitor Businesses
shall be defined as (i) any business that is involved in the manufacture, sale,
development of fabrications or manufacturing methods, or marketing of: athletic
apparel or footwear (e.g., Reebok, Nike, Adidas); sporting goods; tactical
(military and/or law enforcement) apparel; hunting and fishing apparel; mountain
sports apparel; accessories of such industries; or any business substantially
similar to the present business of the Company or such other business activity
in which the Company may substantially engage; and (ii) retail enterprises which
sell products that compete with the Company’s products;

(b) act in any way, directly or indirectly, with the purpose or effect of
soliciting, diverting or taking away any business, customer, client or any
supplier of the Company; or

(c) otherwise compete with Company in the sale or licensing, directly or
indirectly, as principal, agent or otherwise, of any products competitive with
the products, or services competitive with the services, developed or marketed
by Company.

Written request for consent to be released from the Non-Competition provisions
of this Agreement may be submitted by the Employee to the Company following the
termination of Employee’s employment and must include all available information
described in Section 4 below. The Company will respond to the request for such
consent within two (2) weeks of the request, except as provided in Section 4. In
the Company’s sole discretion, it may release Employee from the Non-Competition
provisions of this Agreement, or reduce the non-competition period from a period
of one (1) year immediately following Employee’s termination (“Non-Competition
Period”) to a shorter duration. In the event the Company does not release the
Employee from the Non-Competition provision, for the duration of the
Non-Competition period, the Company will pay Employee an amount equal to sixty
percent (60%) of Employee’s base salary as of the date of the termination of
Employee’s employment, in accordance with the Company’s customary pay practices
in effect at the time each payment is made. This amount shall be reduced by
(a) the amount of any severance Employee receives from the Company; and (b) the
amount of any salary received during the Non-Competition period from employment
in any capacity with an entity that is not a Competitor Business.

 

PRIVATE AND CONFIDENTIAL

 

15



--------------------------------------------------------------------------------

5. Non-Solicitation and Non-Interference. The Employee hereby covenants and
agrees that at no time during the Employee’s employment with Company and for a
period of one (1) year immediately following termination of Employee’s
employment with the Company, whether voluntary or involuntary, shall the
Employee:

(a) solicit (other than on behalf of the Company) business or contracts for any
products or services of the type provided, developed or under development by the
Company during the Employee’s employment by the Company, from or with any person
or entity which was a customer of the Company for such products or services, or
any prospective customer which the Company had solicited as of, or within one
year prior to, the Employee’s termination of employment with the Company; or
directly or indirectly contract with any such customer or prospective customer
for any product or service of the type provided, developed or which was under
development by the Company during the Employee’s employment with the Company; or

(b) knowingly interfere or attempt to interfere with any transaction, agreement
or business relationship in which the Company was involved during the Employee’s
employment with the Company, nor will the Employee act in any way with the
purpose or effect of hiring anyone who has been an employee of the Company, its
divisions or subsidiaries; or soliciting, recruiting or encouraging, directly or
indirectly, any of the Company’s employees to leave the employ of the Company,
its divisions or its subsidiaries.

6. Notification of New Employment. Employee acknowledges and agrees that for a
period of one (1) year following the date of termination of Employee’s
employment with the Company, Employee will inform the Company, prior to the
acceptance of any job or any work as an independent contractor, of the identify
of any new employer or other entity to which Employee is providing consulting or
other services, along with Employee’s starting date, title, job description,
salary, and any other information which the Company may reasonably request to
confirm Employee’s compliance with the terms of this Agreement. If Employee does
not provide all information reasonably requested by the Company as provided in
this Section, the Company’s time to respond to a request for release from the
Non-Competition provision under Section 2 will be extended to six (6) weeks, or
until such time as the information is provided for the Company to make an
informed decision.

7. Reasonableness of Restrictions. Employee acknowledges and agrees that the
restrictions imposed by this Agreement are fair and reasonably required for the
protection of the

 

PRIVATE AND CONFIDENTIAL

 

16



--------------------------------------------------------------------------------

Company, and will not preclude Employee from becoming gainfully employed
following the termination, for any reason, of employment with the Company. The
Employee acknowledges that employee will provide unique services to the Company
and that this covenant has unique, substantial, and immeasurable value to the
Company. In the event that the provisions of this Agreement should ever be
deemed to exceed the limitations permitted by applicable laws, Employee and the
Company agree that such provisions shall be reformed to the maximum limitations
permitted by the applicable laws. The Employee further acknowledges that the
decision whether to consent to release Employee from the provisions of this
Agreement is within the sole discretion of the Company.

8. Injunctive Relief. Employee acknowledges and agrees that in the event of a
violation or threatened violation of any provision of this Agreement, the
Company will sustain irreparable harm and will have the full right to seek
injunctive relief, in addition to any other legal remedies available, without
the requirement of posting bond.

9. Survivability. This Agreement shall remain binding in the event of the
termination, for any reason, of employment with the Company.

10. Governing Law. The formation, construction and interpretation of this
Agreement shall at all times and in all respects be governed by the laws of The
Netherlands.

11. Severable Provisions. The provisions of this Agreement are severable, and if
any court determines that any provision of this Agreement is invalid or
unenforceable, in whole or in part, any invalidity or unenforceability shall
affect only that provision, and shall not make any other provision of this
Agreement invalid or unenforceable; and this Agreement shall be narrowed by the
court to the extent required to be valid and enforceable.

12. Breach of contract. In the event of a breach of the provisions of this
Agreement the Employee shall forfeit to the benefit of the Company, in variance
from the provision of Section 7:650, subsections 3, 4 and 5 of the Dutch Civil
Code, without any prior notice or judicial intervention being required, an
immediately payable penalty of EUR 10,000 for any such breach, to be increased
by EUR 1,000 for each day that any such breach shall continue, and without
prejudice to the right of the Company to demand compensation of the entire loss
in lieu of the penalty. Payment of the penalty referred to in this Section shall
not discharge the Employee from his obligations under this Agreement.

 

PRIVATE AND CONFIDENTIAL

 

17



--------------------------------------------------------------------------------

13. Entire Agreement. This Agreement, together with a separate Stock Option
Grant Agreement and Buy-Sell Agreement entered into between the parties,
constitutes the entire agreement between the parties with respect to the subject
matter contained herein, and may not be modified except in a written document
signed by each of the parties hereto. No waiver of any breach of any provision
of this Agreement shall constitute a waiver of any other breach of that or any
other provision hereof.

IN WITNESS WHEREOF, the parties have executed the Agreement as of the date first
above written.

 

 

   

 

By:     By:

 

   

 

Title:     Title:

 

PRIVATE AND CONFIDENTIAL

 

18



--------------------------------------------------------------------------------

ATTACHMENT B

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Under Armour,
Inc Change in Control Severance Agreement (the “Agreement”).

I understand that this Release, together with the Agreement, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Under Armour Europe B.V. (the “Company”) and me with regard to the subject
matter hereof. I am not relying on any promise or representation by the Company
that is not expressly stated therein. Certain capitalized terms used in this
Release are defined in the Agreement.

I hereby confirm my obligations under the Company’s Employee Confidentiality,
Non-Competition, Side Activities, Intellectual Property and Non-Solicitation
Agreement.

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its parents, subsidiaries, successors, predecessors and
affiliates, and its and their partners, members, directors, officers, employees,
stockholders, shareholders, agents, attorneys, predecessors, insurers,
affiliates and assigns, from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring at any time prior to and including the
date I sign this Release. This general release includes, but is not limited
to: (a) all claims arising out of or in any way related to my employment with
the Company or the termination of that employment; (b) all claims related to my
compensation or benefits, including bonuses, commissions, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company (other than compensation and benefits
accrued before any termination of employment or any rights you may have under
stock option grants); (c) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(d) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (e) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of

 

PRIVATE AND CONFIDENTIAL

 

19



--------------------------------------------------------------------------------

1990 (as amended), the federal Age Discrimination in Employment Act (as
amended), and the federal Employee Retirement Income Security Act of 1974 (as
amended).

I understand that I may consider whether to agree to the terms contained herein
for a period of twenty-one days after the date hereof. Accordingly, I will sign
and return the acknowledgment copy of this Release to acknowledge my
understanding of and agreement with the foregoing. Prior to my signing this
Release, I was advised to consult with an attorney.

This Release will become effective, enforceable and irrevocable seven days after
the date on which I sign it. During the seven-day period prior to this date, I
may revoke this Release to accept the terms hereof by indicating in writing to
the Company my intention to revoke. I understand that if I exercise my right to
revoke hereunder, I will forfeit my right to receive any of the special benefits
offered to me under the Agreement, and to the extent such payments have already
been made, I agree that I will immediately reimburse the Company for the amounts
of such payment.

 

By:  

 

Date:  

 

 

PRIVATE AND CONFIDENTIAL

 

20